Exhibit 10.25

OCEANFIRST FINANCIAL CORP.

2011 STOCK INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

 

Name of Recipient:  

 

   Number of Shares Subject to this Option  

 

   Exercise Price per Share:   $                              Type of Option:  

         Incentive Stock Option

         Non-Statutory Stock Option

Option Term/Expiration Date:  

 

     Payment of Exercise Price:   The Exercise Price may be paid by delivery of
any combination of cash, Common Stock or other consideration (to the permitted
under the Plan and approved by the Committee) having a Fair Market Value on the
exercise date equal to the total Exercise Price, including a cashless exercise
arrangement with a qualifying broker-dealer or a constructive stock swap or “net
exercise” as specified by the Committee. Date of Grant:  

 

     Vesting Schedule:   This Option may be exercised, in whole or in part, only
in accordance with the vesting schedule set forth in Exhibit A to this Option
Award Agreement. Voting:   The Recipient will have voting rights over the Common
Stock actually acquired only upon the exercise of the Option and acquisition of
the Common Stock. Distribution:   Shares of Common Stock subject to the Option
will be distributed as soon as practicable upon exercise. Designation of
Beneficiary:   A Beneficiary may be designated in writing (subject to such
requirements as the Committee may specify in its discretion) to receive, in the
event of death, any Award to which the Recipient would be entitled pursuant to
the OceanFirst Financial Corp. 2011 Stock Incentive Plan (the “Plan”) under this
Option Award Agreement.



--------------------------------------------------------------------------------

Term of Options:   This Option may be exercised during its term in accordance
with the Vesting Schedule set forth in Exhibit A and the applicable provisions
of the Plan and this Option Award Agreement. In no event may this Option be
exercised after the Expiration Date set forth above (the “Expiration Date”).
Effect of termination of employment or service because of:  

(a)    Death or Disability:

  Options which have not yet vested, vest upon termination due to death or
Disability. All Options are exercisable for one year after termination, or, if
sooner, until the Expiration Date of the Options.

(b)    Retirement:

  All unexercised Options that are vested as of the date of termination are
exercisable for a period of three years following termination, or, if sooner,
until the Expiration Date of the Option. All unvested Options are forfeited and
the rights to such unvested Options cease upon termination.

(c)    Cause:

  All unvested Options and all vested Options not yet exercised expire
immediately upon termination.

(d)    Other Reasons:

  Unless otherwise determined by the Committee, all unexercised Options that are
vested as of the date of termination are exercisable for a period of three
months following termination, or, if sooner, until the Expiration Date of the
Option. All unvested Options are forfeited and the rights to such unvested
Options cease upon termination. Non-Transferability:   Options are
nontransferable, voluntarily or involuntarily, other than by will or the laws of
descent or distribution or pursuant to a qualified domestic relations order as
defined by the Code, unless determined otherwise by the Committee. The terms of
the Plan and this Option Award Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Recipient.

The Committee hereby grants to the individual named above (“Recipient”) an
Option to purchase the number of Shares at the per Share Exercise Price set
forth above, subject to the terms and conditions set forth in this Option Award
Agreement and in the Plan. In the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Option Award
Agreement, the terms and conditions of the Plan shall prevail.

 

2



--------------------------------------------------------------------------------

If designated as an Incentive Stock Option, this Option is intended to qualify
as an Incentive Stock Option under Code Section 422. However, if this Option is
intended to be an Incentive Stock Option, to the extent that it exceeds the
$100,000 rule of Code Section 422(d), it shall be treated as a Non-Statutory
Stock Option.

This Option is exercisable by delivery of an exercise notice, in the form
attached hereto as Exhibit B (the “Exercise Notice”), which shall state the
election to exercise the Option, the number of Shares in respect to which the
Option is being exercised, and such other representations and agreements as may
be required by the Committee pursuant to the provisions of the Plan. The
Exercise Notice shall be accompanied by payment of the aggregate Exercise Price
as to all Shares for which the Option is exercised. The Option shall be deemed
to be exercised upon receipt by the Holding Company of the fully executed
Exercise Notice accompanied by the aggregate Exercise Price. No Shares will be
issued pursuant to the exercise of this Option unless such issuance and exercise
complies with applicable laws. The Recipient agrees to make appropriate
arrangements with the Holding Company (or parent or subsidiary employing or
retaining the Recipient) for satisfaction of any Federal, state, local and
foreign income and employment tax withholding requirements applicable to the
Option exercise. Recipient acknowledges and agrees that the Holding Company may
refuse to honor the exercise and deliver Shares if such withholding amounts are
not delivered at the time of exercise.

If Recipient sells or otherwise disposes of any Shares acquired pursuant to an
Incentive Stock Option on or before the later of (i) two years after the Date or
Grant, or (ii) one year after the date the Option is exercised, the Recipient
shall notify the Committee of such disposition within ten (10) days of such sale
or disposition.

Neither the Plan nor this Option Award Agreement create any right on the part of
any Employee to continue in the employ of OceanFirst Bank, OceanFirst Financial
Corp. or any affiliates thereof. Unless otherwise defined herein, all
capitalized terms herein shall have the same meaning as those contained in the
Plan.

This Option and the Shares acquired pursuant to this Option are subject to
forfeiture or “clawback” to the extent required by law or pursuant to such
forfeiture or clawback policy as has been or may be adopted by the Holding
Company’s Board of Directors from time to time.

The Recipient hereby acknowledges that all decisions, determinations and
interpretations of the Board of Directors or the Committee in respect of the
Plan and this Option Award Agreement shall be final and conclusive.

The Plan is incorporated herein by reference. The Plan and this Option Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Holding Company and the Recipient with respect to the subject
matter hereof, and may not be modified adversely to the Recipient’s interest
except by means of a writing signed by the Holding Company and the Recipient.
This Option Award Agreement is governed by the internal substantive laws, but
not the choice of law rules, of Delaware.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, OceanFirst Financial Corp. has caused this Option Award
Agreement to be executed, and the Recipient has hereunto set his or her hand, as
of the      day of         , 20    .

 

OCEANFIRST FINANCIAL CORP. By:  

 

RECIPIENT

 

 

4



--------------------------------------------------------------------------------

EXHIBIT A

VESTING CONDITIONS



--------------------------------------------------------------------------------

EXHIBIT B

OCEANFIRST FINANCIAL CORP.

2011 STOCK INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

EXERCISE NOTICE

OceanFirst Financial Corp.

[Address]

[Address]

Attention:    [TITLE]

1. Exercise of Option. Effective as of today,                     , the
undersigned (“Purchaser”) hereby elects to purchase                     Shares
(the “Shares”) of Common Stock of OceanFirst Financial Corp. (the “Holding
Company”) under and pursuant to the 2011 Stock Incentive Plan (the “Plan”) and
the Stock Option Award Agreement dated                      (the “Option Award
Agreement”). The purchase price for the Shares shall be $             as
required by the Option Award Agreement.

2. Delivery of Payment. Purchaser herewith delivers to the Holding Company the
full purchase price for the Shares.

3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Option Award Agreement and agrees
to abide and be bound by their terms and conditions.

4. Rights as Shareholder. Until the issuance (as evidenced by the appropriate
entry on the books of the Holding Company or a duly authorized transfer agent of
the Holding Company) of the Shares, no right to vote or receive dividends or
other rights as a shareholder shall exist with respect to the Shares subject to
the Option Award Agreement. The Shares so acquired shall be issued to the
Purchaser as soon as practicable after exercise of the Option.

5. Tax Consultation. Purchaser understands that Purchaser may suffer adverse tax
consequences as a result of Purchaser’s purchase or disposition of the Shares.
Purchaser represents that Purchaser has consulted with any tax consultants
deemed advisable in connection with the purchase or disposition of Shares and
that Purchaser is not relying on the Holding Company for any tax advice.

6. Entire Agreement; Governing Law. The Plan and Option Award Agreement are
incorporated herein by reference. This Exercise Notice, the Plan and the Option
Award Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertaking
and agreements of the Holding Company and



--------------------------------------------------------------------------------

the Purchaser with respect to the subject matter hereof, and may not be modified
adversely to the Purchaser’s interest except by means of a writing signed by the
Holding Company and the Purchaser. This Exercise Notice is governed by the
internal substantive laws, but not the choice of law rules, of New Jersey.

 

Submitted by: PURCHASER

 

Signature

 

Print Name Accepted by: OCEANFIRST FINANCIAL CORP.

 

By

 

Date Received